Citation Nr: 1625605	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  10-08 606 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased evaluation in excess of 20 percent for degenerative arthritis of the spine (previously rated as thoracolumbar paraspinal tendinitis with degenerative disc disease, status post L5-S1 fusion), prior to May 22, 2014, and in excess of a 40 percent disability rating thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 1978 to January 2006.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran filed a timely notice of disagreement in February 2011.  The RO issued a statement of the case (SOC) in October 2011, and a supplemental statement of the case (SSOC) in January 2012.  The Veteran subsequently perfected his appeal with a VA Form 9 in February 2012.  In November 2012, a Central Office Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

In March 2014, the Board remanded this issue for further evidentiary development.  In September 2014, the RO granted an increase in the Veteran's degenerative arthritis of the spine (previously rated as thoracolumbar paraspinal tendinitis with degenerative disc disease, status post L5-S1 fusion) to 40 percent disabling, effective May 22, 2014.  As the decision represented a partial grant of benefits sought on appeal, a SSOC was issued in February 2015.  AB v. Brown, 6 Vet. App. 35 (1993).  The requested development was completed, and the case has now been returned to the Board for further appellate action.  In the September 2014 rating decision, the RO also granted separate service connection for a scar secondary to the Veteran's service connected back disability, and assigned a noncompensable rating effective July 28, 2010, the date of the Veteran's spinal surgery.  This issue has not been placed in appellate status.  

In December 2014, the Veteran filed a claim to include entitlement to service connection for neurological signs and symptoms, claimed as secondary to degenerative arthritis of the spine.  In April 2015, the RO continued the evaluation for the Veteran's service connected essential hypertension, denied service connection for neurological signs and symptoms (claimed as secondary to thoracolumbar paraspinal tendonitis with degenerative disc disease) and service connection for a cervical spine condition, and declined to reopen a claim for service connection for diabetes type II.  In pertinent part, the RO found that the evidence showed that the Veteran's lower extremity neurological symptoms were due to diabetic neuropathy.  The Veteran subsequently in April 2015, filed a notice of disagreement (NOD) which included disagreement with the denial of service connection for neurological signs and symptoms.  The Veteran submitted additional evidence including a May 2015 letter from Dr. T.B. in which she maintained that the Veteran's multiple steroid injections for his spinal stenosis and back pain contributed to his later diagnosis of diabetes.  A May 2015 letter to the Veteran indicates that the RO received the Veteran's NOD.  As the RO has acknowledged receipt of the NOD and additional action is pending (see June 2015 RO letter to the Veteran), this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where an NOD had not been recognized, and the issue of entitlement to service connection for neurological signs and symptoms is bifurcated from the underlying appeal.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011).  Consequently, no action on the part of the Board on this issue is warranted at this time. 

There was additional evidence added to the record after the issuance of the February 2015 supplemental statement of the case both prior to and after certification of the issue to the Board.  The Board finds that this additional evidence was neither relevant (i.e., irrelevant or cumulative/redundant) such that the issuance of a supplemental statement of the case was required as set forth in 38 C.F.R. § 19.37(a), nor pertinent (i.e., irrelevant or cumulative/redundant) such that solicitation of a waiver was necessary as set forth in 38 C.F.R. § 20.1304(c). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 





FINDINGS OF FACT

1.  Prior to May 22, 2014, degenerative arthritis of the spine, was manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.

2.  From May 22, 2014, degenerative arthritis of the spine, was manifested by favorable ankylosis of the entire thoracolumbar, but not unfavorable ankylosis of the entire thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for degenerative arthritis of the spine, prior to May 22, 2014, are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic Code 5242, 5243 (2015).

2.  The criteria for a disability rating in excess of 40 percent for degenerative arthritis of the spine, from May 22, 2014, are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic Code 5242, 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA an obligation to notify claimants what information or evidence is needed for claim substantiation and respective evidentiary gathering duties.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

By a letter dated August 2010, the RO advised the Veteran of the evidence needed for claim substantiation and explained what evidence VA would obtain or assist in obtaining and what information or evidence the claimant was responsible for providing.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letter apprised the Veteran of the downstream disability rating and effective date elements for claims, as required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that VA's duty to notify has been met.  The Veteran has not identified any prejudicial error for review by the Board.  

The record reflects that at the November 2012 hearing, the VLJ explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA and non-VA treatment records, and VA examination reports.  His statements in support of the claim are also of record.  After a careful review of such statements, the Board has concluded that no available, pertinent evidence has been identified that remains outstanding. 

The Veteran underwent VA examinations in March 2009, December 2011 and May 2014.  These examinations are found to be adequate in so far as they thoroughly and accurately portray the extent of the degenerative arthritis of the spine.  They were each conducted after a review of the claims file and with a history obtained from the Veteran.  The lumbar spine was tested for range of motion and functional capacity.  Diagnostic testing was reviewed.  Therefore, the Board finds that the Veteran has been provided adequate medical examinations in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that a medical opinion is adequate when it is based upon consideration of a claimant's prior medical history and examinations and describes the disability in sufficient detail so that the evaluation of the claimed disability will be a fully informed one).

The Board notes that the case was remanded in March 2014.  The Board's 2014 remand directed the AOJ to afford the Veteran a VA examination to determine the nature and extent of all impairment due to the Veteran's service-connected spine condition.  The Board's remand also requested that all outstanding VA and non-VA treatment records be obtained.  The Veteran was afforded a VA examination in May 2014.  The requested documents were obtained.  In September 2014, the RO granted an increase in the Veteran's degenerative arthritis of the spine to 40 percent disabling, effective May 22, 2014.  A SSOC was issued in February 2015.  Accordingly, the requirements of the remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has not identified any pertinent evidence that remains outstanding.  Accordingly, VA's duty to assist is met and the Board will address the merits of the claim.

II. Increased Rating Claim

A.  Legal Criteria 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran bears the burden of presenting and supporting his claim for benefits.  See 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2015).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Another intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

Lumbar spine disabilities are rated on the basis of limitation of motion, with evaluations assigned under the General Rating Formula for Diseases and Injuries of the Spine.  A note following the schedule criteria indicates that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2015).  Diagnostic Codes 5235-5243.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.
A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is not warranted unless there is forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 or greater requires unfavorable ankylosis of the entire thoracolumbar spine.

Note 1 to this rating schedule states that any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.  

In the alternative, an evaluation can be assigned under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. Intervertebral disc syndrome is to be evaluated either under the new general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent evaluation is warranted.  

Note 1 of that code provides that, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

B. Facts and Analysis 

The Veteran contends that he is entitled to a disability evaluation in excess of 20 percent for his service-connected degenerative arthritis of the spine, prior to May 22, 2014, and in excess of 40 percent from that time.  

In March 2009 the Veteran underwent a VA examination.  The Veteran reported stiffness, and pain that took on a burning and sharp sensation.  He did not report any numbness, or loss of bladder or bowel control.  The Veteran reported his condition had not resulted in any incapacitation.  The Veteran's range of motion was as follows: flexion to 45 degrees, with pain at 45 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 20 degrees, with pain at 20 degrees, and right and left rotation to 10 degrees with pain at 10 degrees.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  There was symmetry of spinal motion with normal curves of the spine.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.

In a May 2010 visit at the NMC Portsmouth facility, the Veteran reported daily back pain, and that when walking or standing too long his left calf will tingle.  Sensory examination was intact to light tough in both legs, and reflexes and strength were normal.   

On July 28, 2010, at the NMC Portsmouth facility, the Veteran had a lumbar fusion.  The indications for the spinal fusion were that his pain had progressed, and would increase with any activity, and he also had mild symptoms of neurogenic claudication.  The Veteran was discharged July 30, 2010.  At a follow up visit August 5, 2010, the Veteran reported an unsteady gait and fall.  There was new pain over his hips, but no reports of leg pain.  The Veteran's surgeon completed a Family and Medical Leave Act form indicating the Veteran was not to perform any work for 6 to 8 weeks post-operatively.  A temporary total evaluation was given from July 28, 2010, the date of surgery, until October 1, 2010, the first of the month following the 8 weeks of convalescence.  

In a September 2010 follow up visit at the NMC Portsmouth, the Veteran reported falling due to his legs becoming weak, but he was doing better.  The Veteran reported working a desk job.  In an October 2010 visit, the Veteran denied any leg weakness, and had very little residual low back pain.  Additionally in October 2010, the Veteran had negative straight leg raises bilaterally, and his sensory examination was normal in both legs.  

According to records from James River Family Practice, LLC, in January 2011, the Veteran was employed as a military analyst.  

In December 2011 the Veteran underwent a VA evaluation.  The Veteran denied stiffness, fatigue, spasms, numbness or weakness.  The Veteran denied any bowel or bladder problems.  The Veteran had a spinal fusion in July 2010, and denied any residual symptoms.  The Veteran reported no overall functional impairment, or any incapacitating episodes in the prior 12 months, and he denied any flare-ups.  His posture and gait were within normal limits, and he did not use any assistive device.  Range of motion testing revealed forward flexion to 85 degrees with pain beginning at 85 degrees, and extension to 30 degrees, with no evidence of painful motion.    Left and right lateral flexion was to 30 degrees, with objective evidence of painful motion starting at 30 degrees.  Right and left lateral rotation was to 30 degrees, with no evidence of painful motion.  Following 3 repetitions, flexion was to 85 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  There was no additional limitation in range of motion of the spine or any functional loss or functional impairment.  There was no evidence of localized tenderness or pain to palpation for joints and or soft tissue of the spine.  There was no guarding or muscle spasm of the spine, and the Veteran's lower extremities did not have a diminished function.  Straight leg raise testing was negative, and sensory examination findings were all normal.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There were no other neurologic abnormalities, such as bowel or bladder problems, or pathologic reflexes, related to the spine.  The Veteran did not have intervertebral disc syndrome.  A scar was noted related to the spine condition, which was not painful or unstable, with the total area of all related scars less than 39 square centimeters (6 inches).  The Veteran's spine condition did not impact his ability to work.  The examiner noted that the Veteran has been diagnosed with left ulnar neuropathy, and concluded that this condition is less likely than not related to his thoracolumbar paraspinal condition since its physiology is not in the same area.   The Board notes the Veteran was granted service connection for left cubital tunnel syndrome with ulnar neuropathy in a July 2006 RO decision.  

On the January 2012 VA Form 9, the Veteran asserted having bladder problems and urinating frequently.  

In January 2012, the Veteran underwent an annual examination at the James River Family Practice, LLC.  The Veteran presented with a history of diabetes.  The Veteran's musculoskeletal examination revealed a normal gait, normal range of motion of all major muscle groups, and no limb or joint pain with range of motion.  The Veteran's muscle strength was 5 out of 5 in all major muscle groups.  His neurologic examination was normal.  

According to a peripheral nerves conditions February 2012 VA examination, the Veteran had diabetic peripheral neuropathy.  Electromyography studies revealed normal right and left lower extremities.  The Veteran did not have constant pain, intermittent pain, numbness or paresthesias and or dysesthesias of the right or left lower extremity.  Sensory examination of the upper anterior thigh, knee, lower leg and ankle, and foot and toes, was normal for both the right and left lower extremities. 

In January 2013, the Veteran was seen at the NMC Portsmouth for complaints of back pain.  In January 2013 the Veteran underwent a MRI at the Riverside Health System, and the impression was status post laminectomy and posterior pedicle screw fusion at L5-S1, arthritis at L3-4, L4-5, and L5-S1, and central spinal stenosis and bilateral foraminal stenosis, and epidural scar formation surrounding the dural sac extending into the lateral recesses at L5-S1.  

Records from Dr. S. of the Tidewater Physicians Multispecialty Group, in March 2013, indicate the Veteran was diagnosed with ulnar neuropathy at the left elbow.  There was also evidence of carpal tunnel syndrome on both sides.  There was no evidence of any perpipheral lower extremity neuropathy. The Veteran reported numbness in his feet post lumbar spine surgery.  

In May 2014 the Veteran underwent a VA examination at the Hampton VAMC.   The Veteran reported after surgery in 2010 the back pain was gone for a period of six months, and then he began having leg numbness and tingling, primarily on the left leg, and also his fingers.  The Veteran reported low back pain at rest one to two out of ten, that does not radiate.  He reported intermittent tingling and numbness on the left leg, that occurs weekly and lasts from a few minutes to an hour.  He reported leg weakness.  The Veteran denied a urine or bowel leaking problem.  He reported a flare up of pain once every one to two months, and experiencing more back pain at rest.  The Veteran was able to walk tip toe and on his heels, and his gait was normal.  The Veteran's range of motion was flexion to 70 degrees, with pain beginning at 65 degrees, extension to 20 degrees, with pain beginning at 20 degrees, right lateral flexion and left lateral flexion to 20 degrees, with pain for each beginning at 20 degrees, right lateral rotation and left lateral rotation to 25 degrees, with objective evidence of painful motion beginning at 25 degrees.  Following repetitive use testing, the Veteran did not have additional limitation in range of motion of the thoracolumbar spine.  The Veteran had functional loss of the thoracolumbar spine, after repetitive use, with the contributing factor of the disability being less movement than normal, pain on movement, disturbance of locomotion, interference with sitting, standing and, or, weight bearing.  The Veteran did not have any localized tenderness or pain to palpation for joints and or soft tissue of the thoracolumbar spine.   There was no evidence of muscle spasm of the thoracolumbar spine.  The Veteran did not have guarding of the thoracolumbar spine.  Muscle strength testing was normal, and there was no evidence of muscle atrophy.   Reflex examination was normal.  Sensation to light touch testing was normal, and straight leg raising test was negative.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no indication of radiculopathy of either the right or left side.  The Veteran had favorable ankylosis of the entire thoracolumbar spine.  The Veteran was noted as having intervertebral disc syndrome, but not having had any incapacitating episodes over the past 12 months.  The Veteran does not use any assistive devices as a normal mode of locomotion.  The Veteran has a scar related to the 2010 surgery that is less than 39 square centimeters, and it is neither painful nor unstable.  The Veteran reported that his thoracolumbar spine condition prevents him from traveling on long flights, as following sitting for one to two hours his leg becomes numb.  The Veteran was working full time, and he reported that his back does not affect his salary or job performance.  With regard to Mitchell criteria, there was no deformity, misalignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, atrophy, incoordination, instability, or pertinent abnormal weight bearing, except as noted.  There was no loss of function with repetitive use, except as noted.  When asked to render an opinion regarding if and to what extent in degrees further repetitive use or reported flare ups could limit functional ability, the examiner noted that more definitive loss of function due to flares ups could not be determined without resorting to mere speculation.  The examiner went on to state that the literature does not support rendering such an opinion, as any loss must be based on clinical information including history and physical findings.  

According to the Hampton Roads Neurosurgical and Spine Specialists, in August 2014, the Veteran complained of back and neck pain, muscle weakness, and the Veteran was diagnosed with upper extremity paresthesia and left ulnar neuropathy.  
At a subsequent visit in August 2014, the Veteran was seen for cervical spine complaints, and he denied neck and back pain, joint pain, joint swelling, muscle cramping, muscle weakness or arthritis.  The Veteran complained of weakness, numbness and tingling, and the examiner assessed it as cervical herniated nucleus pulposus with myelopathy.  The Veteran reported working full time. 

The preponderance of the above evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 20 percent prior to May 22, 2014, or in excess of 40 percent at any time during the pendency of this claim.  

The Veteran's lumbar spine disability is rated under Diagnostic Code 5243 for the period prior to May 22, 2014, and under diagnostic code 5242 from May 22, 2014.  Under diagnostic code 5242, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is not warranted unless there is forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 or greater requires unfavorable ankylosis of the entire thoracolumbar spine.  Under diagnostic code 5243, a 20 percent rating is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, and a 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.

As documented above, prior to May 22, 2014, the record indicates that aside from the period of convalescence as a result of the spinal surgery from July 28, 2010 through October 1, 2010, the Veteran's back disability does not meet the requirements for an evaluation in excess of 20 percent.  With regard to functional loss, and the inability of the musculoskeletal system, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance, as the March 2009 VA examination demonstrated, the Veteran's lowest flexion on examination was 45 degrees, with pain starting at 45 degrees, and there were no signs of intervertebral disc syndrome.  At the December 2011 VA examination, the Veteran's lowest flexion on examination was 85 degrees, with evidence of painful motion at 85 degrees, with no evidence of functional loss and additional loss of range of motion following repetitive-use testing.  There were no findings of intervertebral disc syndrome, or of incapacitating episodes.  According to a private treatment record in January 2012, from the James River Family Practice, LLC, the Veteran presented with a normal gait, normal range of motion of all major muscle groups, and no limb or joint pain with range of motion.  At no time prior to May 2014, have there been findings of ankylosis.  The Board notes that ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Dorland's Illustrated Medical Dictionary 93 (30th ed. 2003).  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, NOTE (5) (defining ankylosis as fixation of a joint in a particular position).  Given the motion found by the VA examiners (including findings of no ankylosis), and VA medical providers, the Board finds that prior to May 22, 2014, the Veteran did not have ankylosis of the spine.  Also, as noted above, pain alone cannot form the basis of a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute functional loss, but is just one fact to be considered when evaluating functional impairment).  The Veteran denied flare-ups on VA examination in December 2011.  The assigned rating during this period adequately contemplates the Veteran's level of impairment.  As such, a higher evaluation is not warranted due to functional loss.  

The Board finds that at no time during the course of the appeal, is the criteria for an evaluation in excess of 40 percent for the service-connected degenerative arthritis of the spine met.  Consistent with a 40 percent rating, at his May 22, 2014, VA examination, the Veteran presented with favorable ankylosis of the entire thoracolumbar spine.  For a rating in excess of 40 percent, there must be a finding of unfavorable ankylosis of the entire thoracolumbar spine, and there were no such findings.  Given the motion found by the VA examiner, including findings of favorable ankylosis of the thoracolumbar spine, the Board finds that the Veteran does not have unfavorable ankylosis of the thoracolumbar spine.  Even with the limitations put on the Veteran's spine as evidenced by the decreased ability to perform normal working movements of the body, there is no evidence of unfavorable ankylosis, and therefore the next higher evaluation is not warranted.  Moreover, whereas here, the Veteran is already receiving the maximum disability rating for limitation of motion, 38 C.F.R. §§ 4.40 and 4.45 are not applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  As such, an evaluation in excess of 40 percent is not warranted.  

Higher evaluations are also available under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes.  The Board notes that under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  However there is no evidence of record that the Veteran has been incapacitated, or been prescribed bed rest by a physician.   In fact, the Veteran indicated at the Board Hearing, in November 2012, that he continued to report for work.  Also, according to the most recent May 2014 VA examination, the Veteran was employed, and did not report experiencing incapacitating episodes, or having been prescribed bed rest by a physician.  As such, an evaluation due to incapacitating episodes would not result in an evaluation higher than those already assigned herein.

Based on the above, the Board finds that a rating in excess of 20 percent is not warranted prior to May 22, 2014, and a rating in excess of 40 percent thereafter is not warranted.  In so finding, the Board notes that the Veteran is competent to report on symptoms.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the actual nature of his disability based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

Additionally, the Board has contemplated whether the case should be referred for extraschedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected lumbar spine disability on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of pain and limitation of motion.  His 20 then 40 percent rating contemplates the impairment of function caused by painful and limited motion.  Specifically, the Board notes that the rating criteria for the Veteran's service-connected degenerative arthritis of the spine adequately contemplate the level of impairment that is demonstrated in the evidence of record.  As noted above, musculoskeletal disability ratings contemplate factors such as limitation of motion; functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint; and actually painful, unstable, or malaligned joints due to healed injury. The lumbar spine disability in the case at hand is not characterized by any additional complaints or symptoms that are not contemplated by the applicable rating criteria.  Furthermore, the rating criteria of Diagnostic Codes 5242 and 5243 broadly evaluate the Veteran's lumbar spine disability based on overall severity, which is not limited in scope to specific symptoms.  The Veteran has not described any exceptional or unusual features associated with the service-connected disability being rated herein.  The Veteran's statements regarding his physical restrictions pertain to functional limitations that are contemplated by the governing diagnostic code criteria and corresponding regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  The inability to accomplish a task, such as those described is not a "symptom" set forth in any portion of the Rating Schedule, yet it is a result of the same symptoms of pain, painful motion, and limitation of motion.  Thus, it is a result contemplated by the rating criteria as it is based on the same symptomatology.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Since the preponderance of the evidence is against the claim, the provision of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  Based on the above, the Board finds that a rating in excess of 20 percent is not warranted prior to May 22, 2014, and that a rating in excess of 40 percent is not warranted at any time.  

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a TDIU is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  Here, the issue of TDIU has not been raised by the record.  The Veteran continues to work, and has at no time alleged he is unable to work due to his service-connected back disability.  As the issue has not been raised by the record, no further discussion is required at this time.  


ORDER

Entitlement to a disability rating in excess of 20 percent for thoracolumbar paraspinal tendinitis with degenerative disc disease, status post L5-S1 fusion, prior to May 22, 2014, is denied.

Entitlement to a disability rating in excess of 40 percent for thoracolumbar paraspinal tendinitis with degenerative disc disease, status post L5-S1 fusion, from May 22, 2014, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


